Citation Nr: 0845020	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-13 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
left knee disorder, claimed as secondary to service-connected 
shrapnel wounds of the right leg and thigh and left thigh.

2. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
back disorder, claimed as secondary to service-connected 
shrapnel wounds of the right leg and thigh and left thigh.

3. Entitlement to service connection for a left knee 
disorder.

4. Entitlement to service connection for a back disorder.

5. Entitlement to a rating in excess of 10 percent for 
service-connected right knee patellofemoral syndrome from 
August 1, 2007 onward.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1970.   He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

In February 2007, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO), sitting at the RO.  A 
transcript of the hearing is associated with the claims file.

A timely notice of disagreement was also received with regard 
to the denial of service connection for a bilateral hip 
disorder.  The veteran then specifically limited his appeal 
service connection for a left knee and back disorder in his 
September 2006 substantive appeal.  Thus, the Board does not 
have jurisdiction over the bilateral hip disorder claim at 
this time.  

FINDINGS OF FACT

1.  In a final rating decision issued in July 1998, the RO 
denied a claim of entitlement to service connection for a 
left knee disorder and back disorder.

2. The evidence received since the prior final denial of 
service connection for a left knee disorder and back disorder 
in July 1998 is neither cumulative nor redundant of the 
evidence of record at that time and raises a reasonable 
possibility of substantiating the veteran's claims. 

3. Resolving all reasonable doubt in favor of the veteran, 
left knee arthritis, status post total knee arthroplasty, is 
causally or etiologically related to service-connected right 
leg and thigh and left thigh shrapnel wound disabilities.

5. A back disorder is not causally or etiologically related 
to the veteran's service-connected right and left leg 
shrapnel wound disabilities.


CONCLUSIONS OF LAW

1. The July 1998 rating decision is final.  38 U.S.C.A § 7105 
(West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998) [(2008)].

2. New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).
2.  New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3. Left knee arthritis, status post total knee arthroplasty, 
is proximately due to service-connected shrapnel wounds of 
the right leg and thigh and left thigh.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2008).
 
4. A back disorder is not proximately due to or the result of 
service-connected shrapnel wounds of the right leg and thigh 
and left thigh.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decisions herein to reopen the veteran's 
claims for service connection for a left knee disorder and a 
back disorder and to grant service connection for a left knee 
disorder are a full grant of the benefits sought on appeal, 
no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008)) and the implementing regulations.  With regard to the 
merits of the service connection claim for a back disorder, 
Board finds that all necessary notice requirements have been 
met, as discussed below.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in October 2004, prior to the initial 
unfavorable AOJ decision issued in May 2005.  An additional 
letter was sent in March 2007.

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in October 2004 informed 
the veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  However, only the March 2007 
letter advised the veteran of the evidence necessary to 
establish service connection on a secondary basis.
 
Failure to provide pre-adjudicative notice of any elements of 
claim the veteran must substantiate is presumed to create 
prejudicial error.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In the present case, the veteran 
specifically argued that his service-connected right and left 
leg shrapnel wound disabilities have resulted in an altered 
gate, which in turn has led to his claimed back disorder.  
Therefore, the Board determines that the veteran understood 
what the evidence must establish an order to substantiate a 
claim for service connection on a secondary basis.  
Therefore, the Board finds that the inadequate timing of 
notice as to the evidence necessary to establish secondary 
service connection has been rectified by actual knowledge on 
the part of the veteran.

With regard to the notice requirements under Dingess/Hartman, 
the March 2007 VCAA letter provided notice as to disability 
ratings and effective dates.  The Board acknowledges the 
defective timing of this notice, but finds no prejudice to 
the veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board herein concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a back disorder, any 
questions as to the appropriate disability rating or 
effective they are rendered moot.  With respect to the left 
knee appropriate VCAA notice may be provided at the time the 
grant herein is implemented.  Therefore, the Board finds that 
the veteran was provided with all necessary notice under VCAA 
prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of May 1998, February 2005, and May 2007 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  

The Board observes that the records relevant to the veteran's 
total knee replacement of the left knee that the veteran 
underwent in 1992 are not associated with the claims file.  
However, the Board also notes that the veteran has not 
submitted or requested that VA obtain these records.  The law 
provides that, while VA is obligated to assist a claimant in 
the development of a claim, there is no duty on VA to prove 
the claim.  As the Court stated in Wood v. Derwinski, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  1 Vet. App. 
190, 193, reconsidered, 1 Vet. App. 406 (1991); see also 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Therefore, in the 
present case, the Board determines that VA is not obligated 
to attempt to obtain these records when the veteran has not 
provided VA with the necessary information to determine where 
to direct that request.  Accordingly, the Board finds that VA 
has fulfilled his duty to assist the veteran in obtaining 
available, relevant records in this case.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. New and material evidence

The veteran contends that his current left knee and back 
disorders are due to impairment of function resulting from 
his service-connected right leg and thigh and left thigh 
shrapnel wound disabilities.  Therefore, he contends that 
service connection is warranted for a left knee disorder and 
a back disorder.  The Board notes that the veteran does not 
contend, nor does the record suggest, that his current left 
knee and back disorders are presumptively or directly related 
to his military service.

In a rating decision dated in July 1998, the RO denied 
service connection for the left knee and back disorders, 
claimed as secondary to his service-connected wounds of the 
right leg and thigh and left thigh.  In making this decision, 
the RO considered the veteran's service treatment records and 
May 1970 and May 1998 VA examination reports.  Finding no 
evidence of current disability of the back, and no 
relationship established between the veteran's claimed 
disorders and his service-connected injuries, the RO denied 
the claim.  

In July 1998, the veteran was advised of the decision and his 
appellate rights.  Thereafter, in August 1998, he submitted a 
notice of disagreement and a statement of the case (SOC) was 
issued.  However, the veteran failed to submit a timely 
substantive appeal.  The next communication received from the 
veteran with regard to these claims was the veteran's claim 
to reopen his service connection claim for his back in June 
2004, which was followed by his claim to reopen his left knee 
claim, received in August 2004.  Thus, the July 1998 decision 
is final.  38 U.S.C.A § 7105 (West 1991) [(West 2002)]; 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.
As the veteran filed his application to reopen his service 
connection claims in June 2004 and August 2004, the 
definition of new and material evidence effective August 29, 
2001, found at 38 C.F.R. § 3.156(a)(2008), applies in this 
case:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The basis of the July 1998 decision was that there was no 
evidence of record concerning a nexus between the veteran's 
left knee disability and his service or that he had a back 
disability related to service or a service-connected 
disability.  Since that decision, private medical records, VA 
treatment records, and a February 2000 statement by Dr. PS 
have been received.  These records demonstrate that the 
veteran has a current disability of the back.  Further, the 
February 2000 statement by Dr. PS suggests a relationship 
exists between the veteran's left knee and back disorders and 
his service-connected injuries.  This evidence is new and 
material in that it is neither cumulative nor redundant of 
the evidence of record as of July 1998, and it raises a 
reasonable possibility of substantiating the veteran's claims 
by addressing the question of a nexus between the veteran's 
claimed disorders and his service-connected disabilities.  As 
such, the claims of entitlement to service connection for a 
left knee disorder and back disorder are reopened.  The Board 
will now address the merits of these claims.  

III. Service connection 

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the veteran was not specifically 
informed of the evidence necessary to establish secondary 
service connection as required by Allen.  However, the Board 
finds no prejudice in the Board considering the regulation 
changes in adjudicating the veteran's service connection 
claims.  See Bernard at 393-94.  The claim for service 
connection with a left knee disorder is granted herein.  As 
the claim for service connection for a back disorder is 
denied herein, the question of change in severity of the 
veteran's back disorder is rendered moot.

Left knee

The veteran underwent a total knee replacement in 1992 due to 
degenerative joint disease of the left knee.  He contends 
that the degenerative joint disease, and consequently, his 
current left knee disability should be service connected as 
secondary to his service-connected right and left leg 
shrapnel wounds.  

Service connection is in effect for muscle wounds of the 
right leg and thigh and left thigh.  As indicated above, the 
record clearly reflects that the veteran developed 
degenerative joint disease of the left knee resulting in a 
total knee replacement in 1992.  May 2008 X-rays showed a 
prosthesis in satisfactory alignment.  Thus, the veteran 
currently has a diagnosis of a left knee disorder.

Moreover, the Board finds that the competent and probative 
evidence is in equipoise with regard to a relationship 
between the left knee disability and the service-connected 
disabilities of the right and left legs.  In this regard, the 
Board observes that there are three opinions of record.  The 
May 1998 VA orthopedist stated that there was insufficient 
evidence to believe the arthritis of the left knee to the 
service-connected injuries.  The basis for this opinion was 
that the wounds suffered by the veteran were to soft tissue 
of the skin and muscles and did not involve the joints, the 
veteran had been able to maintain full-time employment since 
service, over 22 years had elapsed between the time of the 
muscle injuries and the left knee replacement, and the 
veteran ambulated without a limp and did not need any type of 
mechanical aid to ambulate.  The Board observes that the 
examiner did not review the claims file.

The February 2005 VA examiner also opined that being left 
knee disorder was less likely than not due to the left leg 
wounds in service or to the service-connected right knee 
disability.  His supporting rationale was that the wounds to 
the left leg did not involve the joint, and, if the left knee 
was due to the right knee disability, he would have expected 
the right need to be worse, which was not the case.  However, 
the Board observes that the examiner stated that a key piece 
of information was missing from the claims file-the 
treatment records relevant to the veteran's total left knee 
replacement in 1992.  He further indicated that he expected 
that that report would have provided more details of the 
events that led to the left knee replacement.  Thus, he 
indicated that his opinion was based only on the current 
information of record.

In contrast, in a February 2000 statement, Dr. PS states that 
subsequent to the original wounds in Vietnam, the veteran 
developed an increasing bow-related deformity and increasing 
complaints of pain and achiness in the left knee, which 
resulted in a significant degenerative change ultimately 
requiring a total knee replacement at age 45.  Given that 
this was an early onset of degenerative changes, Dr. P. S. 
felt that the left knee disorder was definitely related to 
the original wounds suffered in service, which resulted in 
accelerated wear of the left knee.  There is no indication 
that he reviewed the claims file; however, the record 
reflects that Dr. PS is the orthopedic surgeon who performed 
the total knee replacement on the veteran's left knee.  

Taking these three opinions into consideration, the Board 
determines that the evidence in support of a connection 
between the veteran's left knee disorder and his military 
service and service-connected disabilities is in equipoise.  
In this regard, the Board first notes that the February 2005 
VA examiner specifically stated that the records relevant to 
the veteran's left knee replacement were not available to him 
and suggested that his opinion was not complete without a 
review of those records.  Therefore, the Board finds that the 
February 2005 VA opinion carries no probative weight.

As for the remaining two opinions, the May 1998 VA examiner 
indicated that he did not have access to the claims file; 
therefore, he did not have direct knowledge of the veteran's 
left knee treatment and replacement, although from his 
description he understood the nature of the in-service 
injuries.  In contrast, Dr. PS had contemporaneous knowledge 
of the veteran's left knee degenerative joint disease and 
knee replacement; however, he did not have access to the 
entire record.  Nevertheless, The Board observes that the 
opinion of Dr. PS is not based on the in-service wounds 
directly, but rather on the post-service effects of those 
wounds on the veteran's functionality.  Thus, the Board does 
not find that the apparent deficiencies in the information 
available to both the May 1995 VA examiner and Dr. PS 
diminish the probative weight of either opinion to the point 
where one opinion outweighs the other.  Accordingly, the 
Board finds that these opinions are in equipoise.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As the 
Board finds that the competent and probative medical evidence 
in favor of the veteran's claim is in equipoise, the claim of 
entitlement to service connection for left knee arthritis, 
status post total knee arthroplasty, secondary to service-
connected right and left leg shrapnel wounds, is granted.

Back disorder

The veteran contends that his service-connected right and 
left leg disabilities have resulted in an altered gait that 
led to a disorder of his back.  Therefore, he argues that 
service connection is warranted for a back disorder.

First, the Board observes that the veteran has met the 
criterion of a current diagnosis of a back disorder.  
Specifically, the May 1998 and February 2005 VA examiners 
diagnosed minimal degenerative arthritis and degenerative 
disc disease of the lumbar spine.

However, the competent and probative evidence is against a 
finding that a relationship exists between the veteran's back 
disorder and his service-connected right and left leg 
injuries.  Both the May 1998 and February 2005 VA examiners, 
as well as Dr. PS, proffered an opinion as to etiology.

In contrast to his statement with regard to the left knee, 
Dr. PS only indicates that the back disorder is reasonably 
explained by the severity of the service-connected right leg 
injury, coupled with the now service-connected left leg 
injury.  He offered no further rationale for his opinion.  
This fact, when added to the fact that there is no indication 
that Dr. PS ever treated the veteran for his back disorder 
and that he provided a detailed rationale in support of his 
opinion with regard to the left knee, leads the Board to 
conclude that this opinion carries little probative weight.

The May 1998 VA examiner opined that there was insufficient 
evidence upon which to relate the degenerative arthritis and 
disc disease of the lumbar spine to the service-connected 
injuries.  The basis for this opinion was that the wounds 
suffered by the veteran were soft tissue injuries and did not 
involve the joints and the veteran was still able to engage 
in full-time employment.  Thus, he concluded that there was 
no relationship between the veteran's back disorder and his 
service-connected right and left leg injuries.  Again, the VA 
examiner did not have access to the claims file, but his 
description and understanding of the injuries sustained by 
the veteran to his right and left leg are in accordance with 
the injuries documented in the service treatment records.  
Therefore, the Board finds that the lack of a claims file at 
this examination did not diminish the probative value of the 
May 1998 opinion.

The February 2005 VA examiner also concluded that there was 
no relationship between the veteran's back disorder and his 
service-connected right and left leg disabilities.  The 
examiner stated that it was less likely than not that the 
lumbar spine disorder was due to the service-connected left 
leg injury, right leg injury, or right knee disability.  The 
basis for this opinion was that there was no leg length 
discrepancy and that treatment records did not establish an 
ongoing gait abnormality.

In consideration of the above, the Board determines that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a back disorder.  
Specifically, both VA examiners supported their opinion with 
their findings upon examination and their understanding of 
the veteran's right and left leg injuries as presented by the 
veteran and/or a review of the claims file.  Dr. PS, in 
contrast, provided no explanation in support of his opinion 
of a positive relationship between the back disorder and the 
service-connected disabilities.  Therefore, the Board affords 
each of the VA opinions more probative weight than the 
opinion of Dr. PS with regard to the back disorder claim.  
Consequently, a preponderance of the evidence is against the 
finding of a relationship between the veteran's back disorder 
and his service-connected right leg and thigh and left thigh 
disabilities.  Accordingly, service connection for a back 
disorder is denied.


ORDER

New and material evidence having been received, the claim to 
reopen the veteran's claim of entitlement to service 
connection for a left knee disorder is granted. 

New and material evidence having been received, the claim to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder is granted. 

Service connection for left knee arthritis, status post total 
knee arthroplasty, is granted.

Service connection for a back disorder is denied.


REMAND

In a November 2007 rating decision, a temporary 100 percent 
rating evaluation was assigned to the veteran's service-
connected right knee patellofemoral syndrome for a period of 
post-surgical convalescence, effective May 24, 2007.  A 10 
percent rating was then assigned beginning August 1, 2007.  
The veteran contends that his right knee disability since the 
surgery is more severe than contemplated under the current 10 
percent rating evaluation.

The veteran discusses his right knee arthritis in a March 
2008 statement.  A March 2008 VA orthopedic examination 
report contains a diagnosis of right knee degenerative 
arthritis.  In the May 1998 VA examination, the physician 
indicated that the veteran's service-connected disabilities 
had caused stress on the right knee that resulted in his 
right knee patellofemoral syndrome, thus suggesting there may 
be a relationship between the veteran's current right knee 
degenerative arthritis and his service-connected 
disabilities.  Therefore, the Board determines that there is 
a service connection claim for right knee degenerative 
arthritis that must be adjudicated.  

Because the issue of service connection for degenerative 
arthritis of the right knee is inextricably intertwined with 
the rating evaluation to be assigned to the service-connected 
right knee patellofemoral syndrome, the issue is inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  Therefore, this service connection claim 
must be adjudicated before further action may be taken on the 
increased rating claim.

Additionally, the Board notes that the March 2008 VA examiner 
diagnosed degenerative arthritis of the right knee, but did 
not indicate whether the veteran's symptoms were solely 
related to the degenerative arthritis or if the symptoms of 
the degenerative arthritis and the symptoms of the 
patellofemoral disorder of the right knee were 
distinguishable.  Thus, the Board determines that a remand is 
required so that the veteran may be afforded another VA 
examination to assess the nature and etiology of his service-
connected right knee patellofemoral syndrome.

Accordingly, the claim is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination to assess the nature and 
severity of the veteran's service-
connected right knee patellofemoral 
syndrome.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  All necessary 
and appropriate tests should be 
performed.  The examiner is requested 
to specifically identify, if possible, 
what symptomatology of the veteran's 
right knee disability is due to his 
service-connected right knee 
patellofemoral syndrome and what 
symptomatology is due to his right knee 
degenerative arthritis.  The examiner 
should offer an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the arthritis of 
the right knee is proximately due to or 
been chronically worsened by the 
veteran's service connected right knee 
patellofemoral syndrome or shrapnel 
wounds of the right leg and thigh and 
left thigh.  

2.	Adjudicate the claim for service 
connection for right knee degenerative 
arthritis and provide the veteran with 
appropriate notice of his appellate 
rights.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the October 2008 
statement of the case.  The veteran and 
his representative should then be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


